Title: To Thomas Jefferson from William Armistead Burwell, 3 March 1807
From: Burwell, William Armistead
To: Jefferson, Thomas


                        
                            Dr Sir,
                            
                            M 3d 1807
                     
                        
                        I fear your mind has been affected by a conversation yesterday with Mr R. who observed he was indifferent to
                            live—He says he was impressed with shame for having left you—but if he lives he will make amends to you & his family,
                            by his encreased love for both—I have quieted his mind.
                        
                            W. A Burwell
                            
                        
                    